Exhibit 10.6

 

AMENDED AND RESTATED PROMISSORY NOTE

 

$400,000,000.00

   New York, New York      September 30, 2004

 

FOR VALUE RECEIVED, the undersigned, FIRST STATES INVESTORS DB I, LLC, a
Delaware limited liability company (the “Maker”), promises to pay to the order
of DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a foreign banking
institution, (together with any subsequent holder of this Note, the “Holder”) at
its office located at 60 Wall Street, 10th Floor, New York, New York 10005, or
at such other address as the Holder may from time to time designate in writing,
the principal sum of up to Four Hundred Million Dollars ($400,000,000), together
with interest thereon, and all other amounts payable under the Loan Documents,
such principal, interest and other amounts to be payable as provided in the Loan
Agreement.

 

This Note is the Note referred to in that certain Loan Agreement, dated as of
July 18, 2003 as amended by the First Amendment to Loan Agreement dated as of
August 9, 2004 and further amended by the Second Amendment to Loan Agreement
dated as of the date hereof, among the Maker, as borrower and the Holder, as
initial lender and agent, and LaSalle Bank National Association, a national
banking association, as collateral agent (as further modified and supplemented
and in effect from time to time, the “Loan Agreement”). Reference to the Loan
Agreement is hereby made for a statement of the rights of the Holder and the
duties and obligations of the Maker, but neither this reference to the Loan
Agreement nor any provision thereof shall affect or impair the absolute and
unconditional obligation of the Maker to pay the principal, interest and other
amounts, if any, payable with respect to this Note when due. Capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Loan Agreement. The outstanding principal amount shall bear interest at the
rates provided for in the Loan Agreement.

 

This Note is secured by the Pledge Agreements and certain other Loan Documents.
This Note amends and restates in its entirety that certain note made by Maker
payable to the order of Holder on July 18, 2003 in the principal sum of up to
Three Hundred Million Dollars (the “Existing Note”). Neither this Note nor
anything contained herein shall be construed as a novation of the indebtedness
under the Existing Note, which shall remain in full force and effect, as hereby
confirmed, modified, amended and restated in their entirety.

 

The principal sum evidenced by this Note, together with accrued interest and
other sums or amounts due hereunder, shall become immediately due and payable at
the option of the Holder upon the occurrence of any Event of Default in
accordance with the provisions of the Loan Agreement.

 

With respect to the amounts due pursuant to this Note, the Maker waives the
following: (1) all rights of exemption of property from levy or sale under
execution or other process for the collection of debts under the Constitution or
laws of the United States or any state thereof; (2) demand, presentment,
protest, notice of dishonor, notice of nonpayment, suit against any party,
diligence in collection of this Note, and all other requirements necessary to
enforce this Note, except for notices required by Governmental Authorities and
notices required by the Loan Agreement; and (3) any further receipt by or
acknowledgment of any Collateral now or hereafter deposited as security for the
Loan.



--------------------------------------------------------------------------------

In no event shall the amount of interest (and any other sums or amounts that are
deemed to constitute interest under applicable Legal Requirements) due or
payable hereunder (including interest calculated at the Default Rate) exceed the
maximum rate of interest designated by applicable Legal Requirements (the
“Maximum Amount”), and in the event such payment is inadvertently paid by the
Maker or inadvertently received by the Holder, then such excess sum shall be
credited as a payment of principal, and if in excess of such balance, shall be
immediately returned to the Maker upon such determination. It is the express
intent hereof that the Maker not pay and the Holder not receive, directly or
indirectly, interest in excess of the Maximum Amount.

 

The Holder shall not by any act, delay, omission or otherwise be deemed to have
modified, amended, waived, extended, discharged or terminated any of its rights
or remedies, and no modification, amendment, waiver, extension, discharge or
termination of any kind shall be valid unless in writing and signed by the
Holder. All rights and remedies of the Holder under the terms of this Note and
applicable statutes or rules of law shall be cumulative, and may be exercised
successively or concurrently. The Maker agrees that there are no defenses,
equities or setoffs with respect to the obligations set forth herein, and to the
extent any such defenses, equities, or setoffs may exist, the same are hereby
expressly released, forgiven, waived and forever discharged.

 

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Note shall be prohibited by or invalid under applicable
Legal Requirements, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.

 

The Holder may, at its option, release any Collateral given to secure the
indebtedness evidenced hereby, and no such release shall impair the obligations
of the Maker to the Holder.

 

This Note was negotiated in New York, and made by the Maker and accepted by the
Holder in the State of New York, and the proceeds of this Note were disbursed
from New York, which State the parties agree has a substantial relationship to
the parties and to the underlying transaction embodied hereby, and in all
respects (including, without limitation, matters of construction, validity and
performance), this Note and the obligations arising hereunder shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and performed in such State and any applicable law
of the United States of America.

 

Any legal suit, action or proceeding against the Holder by the Maker arising out
of or relating to this Note may, at Holder’s sole discretion, be instituted in
any federal or state court in New York, New York. Any legal suit, action or
proceeding against the Maker by the Holder arising out of or relating to this
Note shall be instituted in any federal or state court in New York, New York or
in the state where the Property is located. The Maker hereby (i)

 

2



--------------------------------------------------------------------------------

irrevocably waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum,
and (ii) irrevocably submits to the jurisdiction of any such court in any suit,
action or proceeding. The Maker does hereby designate and appoint Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808,
as its authorized agent to accept and acknowledge on its behalf service of any
and all process which may be served in any such suit, action or proceeding in
any federal or state court in New York, New York, and agrees that service of
process upon said agent at said address (or at such other office in New York,
New York as may be designated by such agent in accordance with the terms hereof)
with a copy to the Maker at 1725 The Fairway, Jenkintown, Pennsylvania 19046,
and written notice of said service of the Maker mailed or delivered to the Maker
in the manner provided in the Loan Agreement shall be deemed in every respect
effective service of process upon the Maker, in any such suit, action or
proceeding in the State of New York. The Maker (i) shall give prompt notice to
the Holder of any changed address of its authorized agent hereunder, (ii) may at
any time and from time to time designate a substitute authorized agent with an
office in New York, New York (which office shall be designated as the address
for service of process), and (iii) shall promptly designate such a substitute if
its authorized agent ceases to have an office in New York, New York or is
dissolved without leaving a successor.

 

The provisions of this Note shall be subject to the provisions of Section 8.24
of the Loan Agreement, which provisions are incorporated by reference as if
herein set forth in full.

 

THE MAKER, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY DO SO, WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY TORT
ACTION), BROUGHT BY ANY PARTY HERETO WITH RESPECT TO THIS NOTE OR THE OTHER LOAN
DOCUMENTS. THE MAKER AGREES THAT THE HOLDER MAY FILE A COPY OF THIS WAIVER WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED AGREEMENT
OF THE MAKER IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY, AND THAT, TO THE
FULLEST EXTENT THAT IT MAY LAWFULLY DO SO, ANY DISPUTE OR CONTROVERSY WHATSOEVER
BETWEEN THE MAKER AND THE HOLDER SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be properly executed on
the date first above written, and has authorized this Note to be dated as of the
day and year first above written.

 

MAKER:

FIRST STATES INVESTORS DB I, LLC, a

Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Sonya A. Huffman

Title:

 

Vice President